DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 10/6/21.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment containing only three legs (encompassed by “at least an anchoring leg” on each half) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tooth fixing parts” (corresponding to parts 210 in the original disclosure) in claims 6, 12 and 18.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5-6, 8-13, 14-16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-3, 8-9 and 14-15, the claims are indefinite as it is unclear if they refer back to the structures as previously recited in claim 1, or others.  For example, as best understood, the claims should read “the cover” and “the antimicrobial surface” as such limitations are already recited in claim 1.  Further, it is unclear if the claims further limit claim as written.  For example, in the instance where the cover is chosen in claim 1, the claims which only recite the cover (for example claim 2 or 8) do 
Regarding claims 3 and 14, the claim recites “the two arms” however four arms are recited in the independent claim.  It is unclear what arms the term refers too.  Clarification is required.
Regarding claims 5 and 11, the terms “its left end” and “its right end” are indefinite as it is unclear if the terms intend to refer back to the previously recited “left side” and “right side” or if they further limit the sides, or refer to another location. If so, it is unclear what the difference is between the “ends” and the “sides” Clarification is required.  
Regarding claim 11, the claim recites that the device can comprise “two anchoring legs or for anchoring legs” yet only describes an embodiment with four anchoring legs.  As such, it is unclear how or where the anchoring legs are located when only two are present, and whether or not the limitations recited in claim 11 would then be applicable (and how) to such embodiment.  Clarification is required.  
Regarding claims 6, 12 and 18, the claim requires a pair of teeth fixing parts, each one of the pair being attached to a distal end of each arm attached to each half of the body.  However, independent claim 1 has now been amended to recite four arms.  As such, it is unclear how a pair (two) of teeth fixing parts can be attached to each arm 
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10, 16 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claims 10 and 16, independent claim 1 has been amended to include all limitations recited therein.  As such, the claims do not further limit claim 1.  Claim 18 is rejected based on its dependency on claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20170354482 A1) in view of Kaveh et al (US 2020/0383710 A1) in view of Scheu-Dental (DE 19808593 A1).
Regarding the above claims, Kim discloses a maxillary skeletal expander ("M-MARPE") device (see Fig. 1), comprising: two halves (100) of a device body, each half having a left side and a right side, a middle portion (see Fig. 1), and at least an anchoring leg (700) configured to be fixed directly to a palatine bone, the anchoring leg being affixed or releasably attached to the half of the device body (see Fig. 1); four arms 
Kaveh et al, however, teaches a maxillary expanding device (see Figs. 16a-c) comprising at least one anchoring leg (100c/d) having a hole (101) being angled substantially toward the direction of expansion of the device and configured to receive an implant (111) there through (see Figs. 16a-c and [0081]-[0084]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kim to include Kaveh’s angled holes, as such modification would provide increased surface contact with the bone and allow the insertion and force application angle to be changed as desired (see Kaveh, [0081]).
Scheu-Dental, however, teaches a dental expander device (1) comprising a cover (21) which releasably covers substantially all of a surface of and expansion element (6) and expanding legs (3/5).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kim/Kaveh, as combined above, to include the teachings of covering the expansion element of a dental expander with a removable cover, as taught by Scheu-Dental, as such modification would protect the expansion element, and aid in reducing debris/fluid being retained therein or on, while still maintaining access to the expansion screw.  It is noted that should the device of Kim/Kaveh be modified by providing a cover, as taught by Scheu-Dental, as combined above, the Examiner notes that the bottom surface .  
Claims 3, 9, 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kaveh et al in view of Scheu-Dental, as combined above, in view of Raby et al (US 2020/0253696 A1).
Regarding the above claims, Kim/Kaveh/Scheu-Dental, as combined above, teaches all the features of the claimed invention based on claims 1 and 4-7 as explained above (per claims 15-16 and 18-19), including wherein the expanding component comprises the two halves of the body, the lock screw and the pair of slide rails, but does not teach wherein the two halves of the body, the arms, the lock screw and the pair of slide rails have an antimicrobial surface as required.  
Raby et al, however, teaches a palatal expander (see Figs) which has an expanding component (18) and arms (20) which have an antimicrobial surface (see [0045], [0054] and [0112]; e.g. silver coated non-biocompatible metal).  The Examiner notes that silver is antimicrobial.  Further, the Examiner notes that the expanding component is taught to be formed with non-biocompatible metal coated with silver, and that it is formed of substantially the same material as the arms, which are disclosed as being formed of any alloy used to make orthodontic appliances, thereby encompassing the silver coating.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kim/Kaveh/Scheu-Dental, as combined above, to include Raby’s antimicrobial coating for the expanding component and arms, as such modification would aid in biological response of the device in the mouth, and reduce the risk of infection or contamination caused by or to .  
Claims 1, 3, 5-7, 14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kaveh et al in view of Raby et al.
Regarding the above claims, Kim discloses a maxillary skeletal expander ("M-MARPE") device (see Fig. 1), comprising: two halves (100) of a device body, each half having a left side and a right side, a middle portion (see Fig. 1), and at least an anchoring leg (700) configured to be fixed directly to a palatine bone, the anchoring leg being affixed or releasably attached to the half of the device body (see Fig. 1); four arms (200), each of the arms having a proximal end fixed to one of the two halves of the device body and a distal end extending toward teeth (see Fig. 1), where each of the two halves of the device body has two arms attached thereto, one to its left side and the other to its right side (see Fig. 1); a lock screw (300) rotatably coupled to the two halves of the device body and configured to adjust a distance between the two halves of the device body (see Figs. 1-2 and abstract); and a pair of slide rails (400) for guiding a movement of the two halves of the device body, one slide rail having a first end slidably inserted into or fixed to a fist halve of the device body and a second end slidably 
Kaveh et al, however, teaches a maxillary expanding device (see Figs. 16a-c) comprising at least one anchoring leg (100c/d) having a hole (101) being angled substantially toward the direction of expansion of the device and configured to receive an implant (111) therethrough (see Figs. 16a-c and [0081]-[0084]).  Therefore, it would 
Raby et al, however, teaches a palatal expander (see Figs) which has an expanding component (18) and arms (20) which have an antimicrobial surface (see [0045], [0054] and [0112]; e.g. silver coated non-biocompatible metal).  The Examiner notes that silver is antimicrobial.  Further, the Examiner notes that the expanding component is taught to be formed with non-biocompatible metal coated with silver, and that it is formed of substantially the same material as the arms, which are disclosed as being formed of any alloy used to make orthodontic appliances, thereby encompassing the silver coating.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kim/Kaveh to include Raby’s antimicrobial coating for the expanding component and arms, as such modification would aid in biological response of the device in the mouth, and reduce the risk of infection or contamination caused by or to the device, and merely involve the selection of a known material based on its suitability for its intended use, which has been held to be within the skill of the ordinary artisan.  It is noted that should the expanding component and arms of Kim/Kaveh be modified to include Raby’s antimicrobial surface, as combined above, all of the two halves of the body, the lock screw, the slide rails (forming the expanding component) and the four arms would be formed with the antimicrobial surface, since Raby teaches forming the expanding component and arms with the antimicrobial surface.
Claims 2, 8-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kaveh in view of Raby et al, as combined above, further in view of Scheu-Dental.
Regarding the above claims, Kim/Kaveh/Raby, as combined above, teaches all the features of the claimed invention based on claims 1, 4-5 and 7 as explained above (per claims 9-13), but does not teach wherein the device comprises a cover that covers all or substantially all the bottom surface of the device, the cover being releasably attached to the expander as required. 
Scheu-Dental, however, teaches a dental expander device (1) comprising a cover (21) which releasably covers substantially all of a surface of and expansion element (6) and expanding legs (3/5).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kim/Kaveh/Raby, as combined above, to include the teachings of covering the expansion element of a dental expander with a removable cover, as taught by Scheu-Dental, as such modification would protect the expansion element, and aid in reducing debris/fluid being retained therein or on, while still maintaining access to the expansion screw.  It is noted that should the device of Kim/Kaveh/Raby, as combined above, be modified by providing a cover, as taught by Scheu-Dental, as combined above, the Examiner notes that the bottom surface would be substantially all covered since it would be the only exposed surface and since Scheu-Dental teaches covering the expansion element (see above).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16394846 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because Application 16394846 discloses a maxillary skeletal expander ("M-MARPE") device, comprising: two halves of a device body, each half having a left side and a right side, a middle portion, and at least an anchoring leg configured to be fixed directly to a palatine bone, the anchoring leg being affixed or releasably attached to the half of the device body (see claim 1, paragraph 1 of ‘846); four arms, each of the four arms having a proximal end fixed to one of the two halves of the device body and a distal end extending toward teeth where each of the two halves of the device body has two arms attached thereto, one to its left side and the other to its right side (see claim 1, paragraph 2 and claim 4 of ‘846); a lock screw rotatably coupled to the two halves of the device body and configured to adjust a distance between the two halves of the device body (see claim 1, paragraph 3 of ‘846); and a pair of slide rails for guiding a movement 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 10/6/21 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection above necessitated by Applicant’s amendments.  The Examiner notes the amendments above change the scope of the claims, requiring the angled holes, in addition to one of a) the cover or b) antimicrobial coating.  Further, the arguments do not point out any supposed errors or deficiencies in the previously relied on prior art references and combination, which are relied on above, as further modified herein.  Therefore, Applicant’s arguments . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 2021/0137645 teaches a similar expanding device with a body with legs, holes, arms a lock screw and slide rails as required by the claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772